Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Shareholders CECO Environmental Corp. and Subsidiaries Cincinnati, Ohio We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-33270, 333-143527, 333-159948, 333-200000, and 333-206743) of CECO Environmental Corp. and Subsidiaries’ of our reports dated March 14, 2017, relating to the consolidated financial statements, and the effectiveness of CECO Environmental Corp. and Subsidiaries’ internal control over financial reporting, which appear in this Form 10-K. /s/ BDO USA, LLP Chicago, Illinois
